DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5-12, and 16-27 are allowed. The following is an examiner’s statement of reasons for allowance:  Claims 1 and 16 both recite the unique feature of three or more of the plurality of elevations being each disposed on the counter electrode inside a respective triangle including vertices defined by centers of three openings of the plurality of openings that are closer to the respective elevation than any other opening of the plurality of openings. Claim 20 recites the unique feature of each of the elevations being disposed central to three triangularly arranged openings of the plurality of openings that are each adjacent to the elevation. Claim 27 recites the unique feature of each outwardly protruding connective element of the plurality of outwardly protruding connective elements comprising at least one opening of the plurality of openings and at least one bump of the plurality of bumps, and each bump of the plurality of bumps being disposed on the counter electrode central to three triangularly arranged openings of the plurality of openings that are each adjacent to the bump. The closest prior art does not disclose or suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653